DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

2.	Claims 1-20 are allowed.
Reasons for Allowance

3.	The following is an examiner’s statement of reasons for allowance: 

Chen (US 20190304388) teaches the following:

“ Referring to FIG. 1, a driving circuit structure comprises a display panel 10, and further comprises a first driving circuit board module 20 disposed at the same side as the display panel 10 and a second driving circuit board module 30. The first driving circuit board module 20 and the second driving circuit board module 30 are electrically connected to the display panel 10 individually. Wherein, referring to FIGS. 2 and 3, the first driving circuit board module 20 comprises a control driving circuit board 210 and a plurality of first source driving flexible boards 230 with source driver ICs 231 disposed thereon” [0016].



The television set 10 further includes a circuit board 19. The circuit board 19 drives the display panel 17 and has a plurality of function modules, such as a video signal processing module, and an audio signal processing module, and a communication module. The circuit board 19 is latched in the receiving body 17. A first connector 136 is arranged on the first side frame 110 facing the first notch 130 [0015].

Regarding claim 1, the prior art does not teach a display control system, comprising: a circuit board comprising a top edge, a bottom edge opposite to the top edge, and a side edge intersecting with the top edge and the bottom edge, wherein both a length of the top edge and a length of the bottom edge are larger than a length of the side edge; a core module disposed on the circuit board and configured to process display information; an image data output interface on the circuit board, connected with the core module, and configured to output display image data; and a plurality of function modules on the circuit board, connected with the core module, and configured to transmit the display information to the core module, wherein the plurality of function modules and the core module are arranged along an extension direction of the top edge, and the image data output interface is on a side, close to the bottom edge, of the plurality of function modules. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone number 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/ABBAS I ABDULSELAM/               Primary Examiner, Art Unit 2623                                                                                                                                                                                         	March 10, 2021